FILED
                             NOT FOR PUBLICATION                            APR 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE GOMEZ-MUNOZ,                                No. 13-71558

               Petitioner,                       Agency No. A089-111-589

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Jose Gomez-Munoz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Figueroa v. Mukasey, 543 F.3d 487, 491 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      Contrary to Gomez-Munoz’ contention, the BIA applied the correct legal

standard in determining that he failed to establish that his removal would result in

exceptional and extremely unusual hardship to his United States citizen children.

See id. at 497-98 (“Congress intended that discretion in cancellation of removal

cases be exercised on the basis of whether removal would result in an exceptional

and extremely unusual hardship to the citizen-children.” (emphasis in original)).

      We lack jurisdiction to consider Gomez-Munoz’ contention that the IJ failed

to consider specific evidence in the record, where Gomez-Munoz failed to exhaust

this contention before the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (the court lacks jurisdiction to consider legal claims not presented in an

alien’s administrative proceedings).

      We also lack jurisdiction to consider Gomez-Munoz’ contention that his

case warrants a favorable exercise of discretion and, accordingly, his request for

remand to the agency for administrative closure is denied. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   13-71558